Title: To James Madison from Francis J. Oliver, 19 July 1805 (Abstract)
From: Oliver, Francis J.
To: Madison, James


          § From Francis J. Oliver. 19 July 1805, Boston. “The following extract from a protest signed at La Guayra by myself, Captain & crew of the Brig ‘White Oak’ of this town commanded by Joseph Mountfort, is forwarded to you in order that the Govt. of my country may be made acquainted with a wanton, & barbarous attack upon the lives & property of several of its citizens, & with the hope that some measures may be pursued to obtain redress for the injuries therein stated.
          “ ‘On the 13th March 1805 sailed from Demerary bound to a market; on the 20th: made Cape Codera bearg. S. W. distant 3 leagues, winds baffling; at 8 A.M. the wind springing up from the eastward, made all sail, & on the 21st. at 7 a. m. La Guayra bore S. W. by W. distant 3 leagues. On the 22d light winds from N. W. & W. La Guayra distant 4. Leagues. On the 23d in the morning the wind, breezing from the eastward, set the American Ensign at the main-top-gallant-mast head, & made all sail, but owing to the strong weather current running to windward were not able to get within cannon shot of the fort at La Guayra untill about 15 minutes before sun-set when the wind left us becalmed, with a heavy swell heaving on shore. Half an hour before dark were hailed several times from the fort, in Spanish, to which the Captain replied in English, that we were Americans from Cayenne (having touched at that port previous to stopping at Demerary). At this period the Brig had drifted so near the fort that the voices of those on the walls were easily distinguished, & the boat was ordered ahead to tow her off. Several boats were seen coming towards us from the shore, the persons in which hailed & upon being answered suddenly retreated, after discharging a volley of musketry at the Brig; at the same moment also a ball was fired from the fort & immediately followed by several others, one of which passed through the foresail & cut away some of the rigging. Observing that the lights in the vessel served only as marks for the better directing of the guns, they were extinguished, & the Captain jumped into his boat with an intent to land but the balls flying in every direction, he was soon obliged to return.
          “[‘]The firing from the fort, batteries, & several armed vessels in the harbor continued untill ten o’Colk P. M. previous to which hour the vessel having been hove to leeward by the sea, we came to anchor to avoid getting upon the lee shore, when an eighteen pound ball struck the Brig, carried away one of the top timbers, & passed through two water casks. At ten o’Clk the Captain effected a landing & was immediately taken before the Commandant who placed him in confinement for the night. The following morning the Brig’s papers were ordered on shore & taken by the Commt. who directed that the vessel should be moored under the guns of one of the batteries untill orders were received from Caracas, observing that it was fortunate that the Captn. landed as he did, for that directions had been given to sink the vessel as soon as the moon rose.
          “ ‘Having waited three days & no orders received from Caracas I applied to the Intendant of the province for permission to land & sell the cargo & repair the vessel, which on the 4th April was refused & liberty granted only for the landing of such part of the property as should be sufficient to defray the charges, one of wch. was a demand by Govt. of four hundred & eight Dollars for powder and shot fired at us. The Brig being very leaky I made a second application stating her situation &c. and presented also a remonstrance to the Captain-General against his exaction of the $408. On the 22d Apl. a decree was received confirming that of the 4th. & peremptorily ordering payment for the powder & ball, with which I was obliged to comply.
          “ ‘The only reasons alledged by the Spanish Commt. in justification of his cruel and (the firing upon an unarmed vessel becalmed, may also with propriety be termed) cowardly conduct were, first, that it was well known to be contrary to the laws of Spain to permit foreigners to trade with her Colonies, & secondly, that we ought not to have attempted to enter their harbor after sun-set. To the former it may be replied that it was equally well known that during the last war the ports of La Guayra, Porto-Cavello, Barcelona & Cumana were opened to Neutrals, & that since the commencement of the present, a commercial intercourse is permitted with those in the islands of Porto Rico & Cuba. In addition to which Danish, Hamburg & American vessels were seen laying at La Guayra, at the time the Brig White-Oak was off the port. Under these circumstances it surely could not have been esteemed criminal to ask if permission was granted for neutral commerce. In reply to the second reason it is sufficient to say that, had the wind continued a few minutes longer we should have been within hail of their fort before sun-set, but it having become perfectly calm we were left entirely to the guidance of the waves.’
          “Conceiving, Sir, that the abovementioned aggressions interest not myself only, but also the American Nation to whose flag no respect was paid, I deem myself justified in respectfully demanding of my Country that support & protection which every Government is bound to afford its citizens.
          “The documents I can offer in evidence of the truth of my charges are, the protest, official copies of my correspondence with the Intendant & Captain-General of Caracas, & a Bill of the powder, shot, wadding, match rope &c. expended upon us, receipted by the Collector of the customs.
          “I shall consider it a favor, Sir, to be informed whether this affair will be noticed by Government.”
        